Citation Nr: 0321259	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  93-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for arthritis of the hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1952.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision of the 
Waco, Texas, Regional Office which denied service connection 
for a chronic pulmonary disorder to include bronchitis, 
chronic obstructive pulmonary disease (COPD), and lung 
cancer.  In September 1991, the Waco, Texas, Regional Office, 
in pertinent part, denied service connection for traumatic 
arthritis of the hands and an increased disability evaluation 
for the veteran's service-connected left knee injury 
residuals including traumatic arthritis.  In June 1992, the 
Waco, Texas, Regional Office, in pertinent part, denied 
service connection for a chronic low back disorder and 
bilateral patellar fracture residuals.  In January 1996, the 
Board, in pertinent part: determined that the veteran had 
withdrawn his claim for service connection for lung cancer 
and had not submitted a well-grounded claim of entitlement to 
service connection for traumatic arthritis of the hands; 
denied that claim; denied service connection for bilateral 
patellar fracture residuals; remanded the issue of the 
veteran's entitlement to an increased evaluation for his left 
knee injury residuals to the Waco, Texas, Regional Office for 
additional action; and deferred its review of the veteran's 
entitlement to service connection for a chronic pulmonary 
disorder to include COPD.  In October 1997, the Waco, Texas, 
Regional Office denied a combined rating in excess of 40 
percent for the veteran's service-connected disabilities.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In May 1998, the 
Court, in pertinent part, affirmed that portion of the 
Board's January 1996 decision which denied service connection 
for bilateral patellar fracture residuals; vacated that 
portion which denied service connection for traumatic 
arthritis of the hands; and remanded the issue to the Board 
for further action.  In December 1998, the Board, in 
pertinent part, remanded the issue of service connection for 
traumatic arthritis of the hands to the Waco, Texas, Regional 
Office for further action.  

In November 1999, the Waco, Texas, Regional Office, in 
pertinent part, denied both service connection for a chronic 
pulmonary disorder to include bronchitis, COPD, and asthma 
claimed as the result of tobacco use and nicotine dependence 
and a combined rating in excess of 40 percent.  In September 
2000, the Board, in pertinent part, determined that the 
veteran had submitted a well-grounded claim of entitlement to 
service connection for arthritis of the hands; increased the 
evaluation for the veteran's left knee injury residuals with 
arthritis from 20 to 40 percent evaluation; and remanded the 
issues of service connection for arthritis of the hands and a 
chronic pulmonary disorder to include chronic bronchitis, 
COPD, and cancer of the left lung claimed as the result of 
tobacco use or nicotine dependence and the veteran's 
entitlement to a combined rating in excess of 40 percent to 
the Waco, Texas, Regional Office for additional action.  

In October 2000, the Waco, Texas, Regional Office effectuated 
the Board's award of a 40 percent evaluation for the 
veteran's left knee injury residuals as of March 1, 1999.  
The action resulted in a combined 60 percent rating effective 
as of March 1, 1999.  The veteran subsequently moved.  In 
2001, the veteran's claims files were transferred to the 
Houston, Texas Regional Office (RO).  In May 2002, the Board 
denied an effective date prior to March 1, 1999 for the award 
of a 40 percent combined rating for the veteran's left knee 
injury residuals including traumatic arthritis and determined 
that additional development of the record was required for 
the issues of the veteran's entitlement to both service 
connection for arthritis of the hands and a chronic pulmonary 
disorder to include bronchitis, COPD, and post-operative 
squamous cell carcinoma of the lung including left lower lobe 
resection residuals and a combined rating in excess of 60 
percent.  In December 2002, the Board determined that 
additional development of the record was required.  In March 
2003, the Board remanded the veteran's appeal to the RO for 
additional action.  

In May 2003, the RO, in pertinent part, granted service 
connection for bronchitis, COPD, and post-operative left lung 
squamous cell carcinoma residuals including left lower lobe 
resection residuals; assigned a 100 percent schedular 
evaluation for that disability; and determined that the award 
rendered the veteran's claim of entitlement to a combined 
rating in excess of 60 percent moot.  The veteran is 
represented in this appeal by the Disabled American Veterans.  


FINDING OF FACT

The veteran's bilateral hand osteoarthritis has been shown to 
have originated during active service as a result of trauma.  


CONCLUSION OF LAW

Bilateral hand osteoarthritis was incurred during active 
service.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of the veteran's entitlement to 
service connection for a bilateral hand disorder, the Board 
observes that the Department of Veterans Affairs (VA) has 
secured or attempted to secure all relevant VA and private 
medical records to the extent possible.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The veteran has 
been afforded multiple VA examinations for compensation 
purposes.  The examination reports are of record.  The 
veteran was afforded a hearing before a VA hearing officer.  
The hearing transcript is of record.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

A November 1951 Army treatment record states that the veteran 
was riding in an Army truck when it overturned.  Treating 
military medical personnel observed that the veteran 
sustained minor abrasions of both hands.  Service connection 
is currently in effect for bilateral hand abrasion residuals.  

At a July 1991 VA examination for compensation purposes, the 
veteran exhibited radiological findings consistent with right 
first metacarpal phalangeal degenerative joint disease.  A 
diagnosis of questionable degenerative joint disease of the 
hands was advanced.  

A January 1999 written statement from Michael B. Pickrell, 
M.D., conveys that the veteran complained of progressively 
worsening pain in his hands.  The veteran's inservice 1951 
motor vehicle accident and subsequent osteoarthritic 
treatment were noted.  Dr. Pickrell opined that while his 
bilateral hand osteoarthritic changes were typical of his 
advancing age, the veteran's inservice trauma may have 
contributed to the onset of his current bilateral hand 
arthritic disorder.  

At a March 1999 VA examination for compensation purposes, the 
veteran exhibited minimal degenerative changes on 
radiological evaluation.  He was diagnosed with minimal 
bilateral hand degenerative arthrosis.  A radiological 
evaluation of the hands from Marcus Lines, M.D., dated in 
June 2001 revealed findings consistent with post-traumatic 
right first metacarpal phalangeal joint and left second 
metacarpal head degenerative changes and mild distal 
interphalangeal joint degenerative osteoarthritis.  

At a February 2003 VA examination for compensation purposes, 
the veteran was diagnosed with very minimal degenerative 
arthritis of the hands.  The VA examiner commented that:

[The veteran] did have a 
service-connected scraping of the hands 
but these have not resulted in any kind 
of extensive degenerative problems that 
he is having.  The question was if the 
chronic hand and finger disabilities were 
related to the injury.  He has a very 
minimal amount of difficulty with the 
hands although he is getting continuous 
treatment.  He has basically a normal 
examination of the hands and I think that 
the minimal amount of problems that he 
has is as likely as not only minimally 
related to the hand abrasions that he had 
at the time of active duty.  

A May 2003 written statement from Francis X. Burch, M.D., 
conveys that the veteran exhibited pain and bony deformity of 
his hands on physical evaluation and "X-ray evidence of 
degenerative disease of multiple small and large joints."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran sustained a bilateral hand trauma during 
active service.  He has been found to have minimal 
degenerative changes of the hands on repeated radiological 
evaluations.  The veteran's treating private physicians have 
characterized his bilateral hand degenerative changes as 
post-traumatic degenerative joint disease.  The physician 
conducting the February 2003 VA examination for compensation 
purposes conceded that the veteran's current bilateral hand 
disability was "minimally related" to his inservice 
bilateral hand trauma.  While acknowledging that the clinical 
documentation as to the arthritic disorder of the hands being 
related to events in service is far from overwhelming, there 
is sufficient medical evidence in support of the claim to 
raise a reasonable doubt which must be resolved in favor of 
the veteran.  Therefore, the Board concludes that service 
connection is now warranted for the claimed disability.  




ORDER

Service connection for arthritis of the hands is granted.  



	                        
____________________________________________
	C. W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

